Exhibit 10.94
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of July, 2008 by and between CHROMCRAFT REVINGTON, INC. (the “Company”),
a Delaware corporation, and RONALD H. BUTLER (the “Executive”), currently a
resident of the State of Arizona,
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Executive as its Chairman and Chief
Executive Officer, and the Executive desires to be employed by the Company in
such capacities, in accordance with the provisions of this Agreement; and
WHEREAS, in addition to the employment provisions contained herein, the Company
and the Executive have agreed to certain restrictions, covenants, agreements and
severance payments, as set forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing recitals, the respective
covenants, agreements and obligations contained herein, the employment of the
Executive by the Company pursuant to this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:
Section 1. Employment; Term.
(a) Employment. Unless the Executive’s employment with the Company is terminated
earlier as provided in this Agreement, the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company, during
the Term (as hereinafter defined), on a full-time basis in accordance with the
provisions of this Agreement.
(b) Term. (i) Unless the Executive’s employment with the Company is terminated
earlier in accordance with Section 4 hereof, the initial term of the Executive’s
employment with the Company under this Agreement shall begin on July 1, 2008 and
shall end on December 31, 2011 (the “Initial Term”); provided, however, that
upon the expiration of the Initial Term, the Executive’s employment under this
Agreement shall thereafter be automatically extended upon the same terms and
conditions as set forth herein for successive one year terms (each, a “Renewal
Term”), unless the Company or the Executive shall have delivered to the other a
written notice not less than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term stating that the term of this Agreement shall
not be so extended, in which case the Executive’s employment hereunder shall
terminate at the end of the Initial Term or a Renewal Term, as the case may be.
During the Initial Term and any Renewal Term, the Executive’s employment
hereunder is subject to early termination in accordance with Section 4 hereof.
The Initial Term and a Renewal Term may be referred to in this Agreement
individually or collectively as the “Term.”
Section 2. Position; Duties; Responsibilities.
(a) During the Term, the Executive:
(i) shall serve as the Chairman of the Board and the Chief Executive Officer of
the Company and, as such, shall have general responsibility for and oversight of
the business and affairs of the Company, subject to the control and direction of
the Company’s Board of Directors (the “Board of Directors”);

 

 



--------------------------------------------------------------------------------



 



(ii) shall have such authority, duties and responsibilities as set forth in the
By-Laws of the Company as now or hereafter in effect or as the Board of
Directors may from time to time prescribe that are consistent with the
Executive’s position as the Chief Executive Officer of the Company;
(iii) shall perform diligently and faithfully, and use his reasonable best
efforts in the performance of, his duties and responsibilities under this
Agreement;
(iv) shall devote all of his working time, attention, energies and skills to his
duties and responsibilities under this Agreement and to the furtherance of the
business and interests of the Company; provided, however, that the Executive
shall be permitted to engage in civic and charitable activities and to serve on
boards of directors of other for-profit and non-profit entities so long as such
civic and charitable activities and board positions do not affect the
Executive’s performance of his duties and responsibilities for the Company, do
not adversely affect the reputation of the Company and have been approved in
advance by resolution of the Board of Directors or a committee thereof; and
(v) shall maintain his business office at and be based out of an office of the
Company or one of its subsidiaries as determined from time to time by the Board
of Directors.
(b) During the Term, the Board of Directors shall nominate the Executive as one
of the Company’s director nominees for election at each annual meeting of
stockholders of the Company. If the Executive is so nominated but not elected by
stockholders as a director of the Company, then the Company may continue to
employ the Executive under this Agreement as its Chief Executive Officer but not
as its Chairman (without constituting a breach or Good Reason under this
Agreement) or may terminate the Executive’s employment with the Company, in
which latter event the Company shall compensate the Executive in the same manner
as under Section 5(e) as if the Company had determined not to extend the Term.
Section 3. Compensation and Employee Benefits.
(a) Base Salary. During the Term, for all services rendered in all capacities by
the Executive to or on behalf of the Company or any of the Company’s
subsidiaries or affiliates (including service as a director of the Company or
any of its subsidiaries or affiliates), the Company shall pay to the Executive
an annual base salary equal to $400,000 per calendar year, as may be increased
from time to time by the Board of Directors or a committee thereof (the “Base
Salary”). If an increase in the Executive’s Base Salary is approved by the Board
of Directors or a committee thereof, the new salary shall become the applicable
Base Salary under this Agreement. The Base Salary shall be paid to the Executive
in accordance with the Company’s usual and customary payroll practices
applicable to its employees generally (including, but not limited to,
withholdings for taxes and other amounts) and shall be pro-rated for any partial
year of employment.
(b) Incentive Compensation. During the Term, the Executive shall be entitled to
participate in all incentive compensation plans and programs of the Company that
are generally available to its executive officers (as currently in effect or as
may hereafter be established, amended or in effect), subject to the terms and
conditions of such plans and programs. The performance factors, measures, goals
or targets, the award levels, the amounts and the other terms and conditions of
any award shall be determined in the discretion of the Board of Directors or a
committee thereof; provided, however, that during the Term other than the
initial stock-based award described in the next paragraph, the maximum award
level of each cash incentive compensation award granted to the Executive shall
be 100% of his Base Salary and the maximum award level of each stock-based
incentive compensation award granted to the Executive also shall be 100% of his
Base Salary.

 

2



--------------------------------------------------------------------------------



 



The Company shall grant a cash incentive compensation award opportunity of
$100,000 to the Executive under the Company’s 2007 Executive Incentive Plan, as
currently in effect or as may be hereafter amended (the “2007 Incentive Plan”),
for the performance period ending on December 31, 2008. In addition, the Company
shall grant to the Executive a stock-based incentive compensation award
opportunity of 240,000 shares of restricted common stock of the Company under
the 2007 Incentive Plan for the 2008-2010 performance period. The Executive’s
ability to earn each of such awards shall be conditioned upon and subject to the
Company satisfying the performance measures, goals or targets and other terms
and conditions for the awards established by the Board of Directors or a
committee thereof and the Executive being employed by the Company at the end of
each performance period and on the date of payment of each award. As a condition
to the issuance of such award of restricted common stock, the Executive must
execute a restricted stock award agreement relating to such shares.
The performance factors, measures, goals or targets, the award levels, the
amounts and the other terms and conditions of any award to the Executive under
the 2007 Incentive Plan for future performance periods shall be determined in
the discretion of the Board of Directors or a committee thereof, subject to a
maximum award of 100% of the Executive’s Base Salary for each cash award and
each stock-based award.
(c) Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans and programs sponsored or maintained
by the Company and that are generally available to its executive officers (as
currently in effect or as may hereafter be established, amended or in effect),
subject to the terms, conditions and eligibility requirements of such plans and
programs. The employee’s cost of participation in such plans and programs shall
be as determined by the Board of Directors or a committee thereof, if not set
forth in the plans and programs.
(d) Other Policies. All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement or in the
plans and programs referenced in this Section (including, but not limited to,
vacation, sick and other paid time off) shall be subject to the employee
handbooks, rules, policies, procedures, corporate governance guidelines and
codes of conduct and ethics of the Company, as are currently in effect or as may
hereafter be in effect from time to time. The Executive shall be entitled to
paid vacation in accordance with Company policy, but in no event shall he be
entitled to fewer than twenty-five (25) days of paid vacation per calendar year
(pro-rated for any partial years).
(e) Automobile Allowance. During the Term, the Company shall provide to the
Executive an automobile allowance of $1,500 per month. The insurance,
maintenance, fuel, license plates and other costs relating to this automobile
shall be the responsibility of and paid by the Executive. The Executive shall
not be entitled to any reimbursement for mileage relating to the use of such
automobile.
(f) Relocation Expenses. The Executive currently maintains his principal
residence in Scottsdale, Arizona. The Executive shall relocate his principal
residence from Scottsdale, Arizona to a location within 50 miles of an office of
the Company acceptable to the Board of Directors (“Company Office”) by
December 31, 2009. The Company shall pay the following relocation expenses of
the Executive:

  (i)  
Reasonable temporary housing and living expenses of the Executive for a
temporary residence located within 50 miles of a Company Office until the
earlier of the Executive’s purchase of a permanent residence located within 50
miles of a Company Office or December 31, 2009;

  (ii)  
Reimbursement for roundtrip airfare for the Executive between Phoenix, Arizona
and the city in which the Company Office is located for up to four
(4) roundtrips per month until the earlier of the Executive’s purchase of a
residence within 50 miles of a Company Office or December 31, 2009;

 

3



--------------------------------------------------------------------------------



 



  (iii)  
Reasonable moving expenses of the Executive in connection with the relocation of
the Executive from Scottsdale, Arizona to within 50 miles of a Company Office by
December 31, 2009;

  (iv)  
Reasonable real estate brokerage commission and reasonable attorneys’ fees
incurred by the Executive relating to the sale of his principal residence in
Scottsdale, Arizona;

  (v)  
Reasonable closing costs (but not any points) and reasonable attorneys’ fees
incurred by the Executive relating to the purchase of his residence within 50
miles of a Company Office by December 31, 2009; and

  (vi)  
Rent not to exceed $1,200 per month for a business office for the Executive in
Scottsdale, Arizona until the earlier of the Executive’s purchase of a residence
within 50 miles of a Company Office or December 31, 2009.

The Executive shall be entitled to receive an additional payment from the
Company attributable to any income and employment taxes payable by the Executive
as a result of receiving any of the payments specified in the forgoing
provisions of this Section 3(f) (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of any income and employment taxes imposed upon
the Gross-Up Payment, the Executive shall retain an amount of the Gross-Up
Payment equal to such taxes.
(g) Expense Reimbursements. The Company shall reimburse the Executive for all
reasonable and customary out-of-pocket expenses incurred by the Executive
related to the performance of his duties and responsibilities for the Company.
The Executive shall comply with the Company’s standard expense reimbursement
policies and procedures in effect from time to time; provided, however, that in
no event shall an amount be reimbursed later than December 31 of the year
following the year in which the expense is incurred.
(h) Taxes. All taxes (other than the Company’s portion of any FICA or other
employment taxes) on the Base Salary and other amounts (including, but not
limited to, severance) payable to the Executive under this Agreement or any plan
or program shall be the responsibility of and paid by the Executive. The Company
shall be entitled to withhold from the Executive’s Base Salary and all other
amounts payable to him under this Agreement or any plan or program (i)
applicable income, FICA, employment and other taxes, (ii) such amounts
authorized by the Executive, and (iii) other appropriate and customary amounts.
(i) Insurance and Indemnification. At all times during the Term, the Company
shall provide to the Executive the same coverage that it provides to its other
directors and executive officers under the Company’s directors and officers
liability insurance policy or policies as are currently in effect or as may
hereafter be in effect from time to time. At all times during the Term, the
Company shall indemnify the Executive with respect to claims brought by Persons
other than the Company against the Executive arising from the Executive’s
service as an employee, officer or director of the Company in accordance with
the Certificate of Incorporation of the Company as is currently in effect or as
may hereafter be amended from time to time.
(j) Acknowledgment by the Executive. Notwithstanding anything in this Agreement
to the contrary, the Executive understands, acknowledges and agrees that the
Company may, in its sole discretion, amend, modify, replace, freeze, suspend or
terminate any or all of the incentive compensation, employee benefit, retirement
and other plans, programs or arrangements available, as well as any other rules,
policies or procedures applicable, to the Executive from time to time, but only
so long as any such actions are not designed to affect solely the Executive.

 

4



--------------------------------------------------------------------------------



 



Section 4. Termination of Employment.
In addition to a termination of the Executive’s employment upon a determination
by the Company or the Executive not to extend the Term (as provided in Section
1(b) hereof), the Executive’s employment with the Company may be terminated
during the Term in any of the following ways:
(a) Termination by the Company for Cause. The Company, upon written notice to
the Executive, may terminate the Executive’s employment with the Company
immediately for Cause. For purposes of this Agreement, “Cause” is defined as any
of the following:
(i) any refusal by the Executive to follow the lawful directions of the Board of
Directors that are consistent with the Executive’s duties and responsibilities
under this Agreement; or
(ii) any gross negligence by the Executive in managing the business or affairs
of the Company or any of its subsidiaries or affiliates or in carrying out his
duties and responsibilities under this Agreement (or any gross negligence by any
employee of the Company who reports to the Executive in managing the business or
affairs of the Company or any of its subsidiaries or affiliates or in performing
such employee’s duties and responsibilities with the knowledge of the Executive
and where the Executive allows or fails to prevent such negligent acts or
omissions); or
(iii) any dishonesty, fraud, theft or embezzlement by the Executive (or by any
employee of the Company or any of its subsidiaries or affiliates who reports to
the Executive with the knowledge of the Executive and where the Executive allows
or fails to prevent such dishonesty, fraud, theft or embezzlement by such
employee) upon or against the Company, any of the Company’s subsidiaries or
affiliates or any their respective customers; or
(iv) any conviction of, or the entering of any plea of guilty or nolo contendere
by, the Executive for any felony; or
(v) any intentional or negligent violation by the Executive (or by any employee
of the Company or any of its subsidiaries or affiliates who reports to the
Executive with the knowledge of the Executive and where the Executive allows or
fails to prevent such violation by such employee) of any law, statute, rule,
regulation or governmental requirement that has or may have a material adverse
effect on the Company or any of the Company’s subsidiaries or affiliates; or
(vi) any material noncompliance by the Executive (or by any employee of the
Company or any of its subsidiaries or affiliates who reports to the Executive
with the knowledge of the Executive and where the Executive allows or fails to
prevent such noncompliance by such employee) with any provision of any employee
handbook, code of business conduct and ethics or corporate governance
guidelines, or any rule, policy or procedure, of the Company or any of the
Company’s subsidiaries or affiliates as are applicable to the Executive or such
employee and currently in effect or as may hereafter be in effect from time to
time; or
(vii) any breach by the Executive of any provision of this Agreement; or
(viii) any inaccuracy in or breach of the Executive’s representation and
warranty contained in Section 13(p) hereof.

 

5



--------------------------------------------------------------------------------



 



(b) Termination by the Company without Cause. The Company, upon not less than
thirty (30) days’ prior written notice to the Executive, may terminate the
Executive’s employment with the Company without Cause.
(c) Termination by the Executive for Good Reason. The Executive, upon not less
than thirty (30) days’ prior written notice to the Company, may terminate his
employment with the Company for Good Reason. For purposes of this Agreement,
“Good Reason” is defined as any material breach by the Company of any provision
of this Agreement.
(d) Termination by the Executive without Good Reason. The Executive, upon not
less than thirty (30) days’ prior written notice to the Company, may terminate
his employment with the Company without Good Reason.
(e) Termination in the Event of Death or Disability. The Executive’s employment
with the Company shall terminate immediately upon the death of the Executive.
The Executive’s employment with the Company may be terminated immediately by the
Company in the event of the occurrence of a Disability of the Executive. For
purposes of this Agreement, a “Disability” shall be defined as an illness or a
physical or mental disability or incapacity of the Executive such that the
Executive has not been able to perform the essential functions of his duties and
responsibilities under this Agreement (as reasonably determined by the Company),
with or without reasonable accommodation, for at least ninety (90) days (whether
consecutive or non-consecutive days) during any one (1) year period. A
Disability may, but is not required to, be evidenced by a signed, written
opinion of an independent, qualified medical doctor selected by the Board of
Directors or a committee thereof and paid for by the Company. The Executive
hereby agrees to make himself promptly available for examination by such medical
doctor upon reasonable request by the Board of Directors or a committee thereof
and consents to provide promptly the results of such examination and any
diagnosis to the Company. Nothing in this Section is intended to be in violation
of the Americans with Disabilities Act.
(f) Termination by the Executive in the Event of a Change in Control. Following
a Change in Control (as hereinafter defined), the Executive, upon not less than
thirty (30) days’ prior written notice to the Company, may terminate his
employment with the Company upon the occurrence of any of the following events
during the one (1) year period immediately following a Change in Control (and
any such termination by the Executive shall not constitute a termination without
Good Reason under Section 4(d)):
(i) a material reduction in the Executive’s duties or responsibilities from
those in effect on the day before the Change in Control,
(ii) a requirement that the Executive maintain his principal office or otherwise
be based out of an office other than at the Company’s headquarters where located
on the day immediately before the Change in Control, or
(iii) a material breach of any provision of this Agreement by the Company.
For purposes of this Agreement, a “Change in Control” shall mean a transaction
or series of related transactions pursuant to which (A) at least fifty-one
percent (51%) of the outstanding shares of common stock of the Company, on a
fully diluted basis, shall subsequent to the date of this Agreement be acquired
by any Person (as hereinafter defined) unrelated to or unaffiliated with the
Company, (B) the Company merges into, consolidates with or effects any plan of
share exchange or other combination with any Person unrelated to or unaffiliated
with the Company in a transaction where the holders of voting shares of the
Company immediately prior to the transaction do not hold a majority of the
voting shares of the surviving entity immediately following such transaction, or
(C) the Company disposes of all or substantially all of its assets other than in
the ordinary course of business, to any Person unrelated to or unaffiliated with
the Company.

 

6



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, for purposes of the definition of “Change in
Control,” (x) a Person shall not include any subsidiary or affiliate of the
Company, the Chromcraft Revington, Inc. Employee Stock Ownership Plan Trust
which forms a part of the Chromcraft Revington, Inc. Employee Stock Ownership
Plan (collectively, the “ESOP”), the Chromcraft Revington, Inc. Savings Plan
(the “401(k) Plan”) or any other employee benefit plan currently or hereafter
sponsored by the Company or any subsidiary or affiliate of the Company, (y) the
outstanding shares of common stock of the Company, on a fully diluted basis,
shall include all shares owned by the ESOP, whether allocated or unallocated to
the accounts of participants, and (z) a transaction or a series of transactions
pursuant to which the Company is taken private or no longer has shares of stock
that are listed for trading on any securities exchange or market shall not
constitute a Change in Control.
(g) Limited Right to Cure. In the event that the Company desires to terminate
the Executive’s employment for Cause pursuant to Sections 4(a)(i), 4(a)(vi) or
4(a)(vii) hereof, the Company shall first deliver to the Executive a written
notice which shall (i) indicate the specific provisions of this Agreement relied
upon for such termination, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide the grounds for such termination, and
(iii) describe the steps, actions, events or other items that must be taken,
completed or followed by the Executive to correct or cure the grounds for such
termination. The Executive shall then have thirty (30) days following the
effective date of such notice to fully correct and cure the grounds for the
termination of his employment to the reasonable satisfaction of the Board of
Directors of the Company. If the Executive does not fully correct and cure such
grounds within such thirty (30) day period, then the Company shall have the
right to terminate the Executive’s employment with the Company immediately for
Cause upon delivering to the Executive written notice of such fact, and the
Executive shall have no further cure period with respect thereto.
Notwithstanding the foregoing and regardless of the grounds for the termination,
the Executive shall be entitled to so correct and cure only one (1) time during
the Term, unless the Board of Directors has reasonably determined that the
grounds for termination were incorrect or inapplicable, in which case the
Executive shall still have the ability to correct and cure one (1) time during
the Term.
In the event that the Executive desires to terminate his employment with the
Company for Good Reason pursuant to Section 4(c) hereof, the Executive shall
first deliver to the Company a written notice which shall (A) indicate the
specific provisions of this Agreement relied upon for such termination, (B) set
forth in reasonable detail the facts and circumstances claimed to provide the
grounds for such termination, and (C) describe the steps, actions, events or
other items that must be taken, completed or followed by the Company to correct
or cure the grounds for such termination. The Company shall then have thirty
(30) days following the effective date of such notice to fully correct and cure
the grounds for the Executive’s termination of his employment to the reasonable
satisfaction of the Executive. If the Company does not fully correct and cure
such grounds within such thirty (30) day period, then the Executive shall have
the right to terminate his employment with the Company immediately for Good
Reason upon delivering to the Company written notice of such fact, and the
Company shall have no further cure period with respect thereto. Notwithstanding
the foregoing and regardless of the grounds for the termination, the Company
shall be entitled to so correct and cure only one (1) time during the Term,
unless the Board of Directors has reasonably determined that the grounds for
termination were incorrect or inapplicable, in which case the Company shall
still have the ability to correct and cure one (1) time during the Term.
(h) Mandatory Resignation. If the Executive’s employment with the Company is
terminated (whether by the Company or by the Executive), the Executive shall
immediately resign as a director of and from all other offices and positions
with the Company and each of its subsidiaries or affiliates.

 

7



--------------------------------------------------------------------------------



 



Section 5. Payment Upon Termination of Employment. Upon the termination of the
Executive’s employment with the Company pursuant to Section 1(b) or Section 4
hereof, the Company shall pay to the Executive that portion of the Executive’s
Base Salary earned through his last day of employment with the Company, all
amounts that are fully vested and properly payable on or before his last day of
employment with the Company under the ESOP, the 401(k) Plan and all other
retirement plans sponsored or maintained by the Company in accordance with the
provisions of such plans, and all other amounts that are properly payable to the
Executive by the Company that have not been paid to him on or before his last
day of employment. In addition, the Company shall pay severance to the Executive
in accordance with the appropriate subsection below, subject to termination or
reduction in accordance with Section 5(h) and suspension in accordance with
Section 5(j).
(a) Termination by the Company for Cause or by the Executive without Good
Reason. Upon the termination of the Executive’s employment by the Company for
Cause pursuant to Section 4(a) hereof or by the Executive without Good Reason
pursuant to Section 4(d) hereof, the Company shall pay no severance to the
Executive; provided, however, that in the event the Executive retires from the
Company after reaching 65 years of age, he shall receive a severance payment,
payable in a lump sum, equal to the Executive’s Base Salary (calculated as a
monthly amount) for three (3) months.
(b) Termination by the Company Without Cause or by the Executive for Good
Reason. Upon the termination of the Executive’s employment by the Company
without Cause pursuant to Section 4(b) hereof or by the Executive for Good
Reason pursuant to Section 4(c) hereof, the Company shall pay to the Executive
(i) if his last day of employment is on or prior to December 31, 2009, a
severance payment equal to his Base Salary (calculated as a monthly amount) for
twelve (12) months, or (ii) if his last day of employment is subsequent to
December 31, 2009, a severance payment equal to two (2) times his Base Salary
(calculated as a monthly amount) for twenty-four (24) months.
(c) Termination Upon Death of the Executive. Upon the death of the Executive,
the Company shall pay to the Executive’s estate a severance payment, payable in
a lump sum, equal to the Executive’s Base Salary (calculated as a monthly
amount) for three (3) months.
(d) Termination Upon a Disability. Upon the termination of the Executive’s
employment by the Company upon the occurrence of a Disability pursuant to
Section 4(e) hereof, the Company shall pay to the Executive a severance payment,
payable in a lump sum, equal to his Base Salary (calculated as a monthly amount)
for three (3) months.
(e) Termination Upon No Extension of Term. Upon the termination of the
Executive’s employment based on the Company’s election under Section 1(b) not to
extend the Term, the Company shall pay to the Executive a severance payment
equal to his Base Salary (calculated as a monthly amount) for twelve
(12) months. In the event the Executive terminates his employment based on his
election under Section 1(b) not to extend the Term, the Company shall pay no
severance to the Executive.
(f) Termination by the Executive following a Change in Control. Upon the
termination of the Executive’s employment by the Executive following a Change in
Control pursuant to Section 4(f) hereof, the Company shall pay no severance to
the Executive.
(g) Payment of Severance Payments and Other Amounts; Certain Incentive
Compensation Awards.
(i) The payment of monthly severance payments under this Section 5 shall begin
on the last day of the month following the month in which the Executive’s last
day of employment with the Company occurs. All other amounts shall be paid to
the Executive within sixty (60) days of his last day of employment with the
Company, unless provided otherwise by the ESOP, the 401(k) Plan or another
retirement plan of the Company.

 

8



--------------------------------------------------------------------------------



 



(ii) Notwithstanding anything to the contrary contained in the 2007 Incentive
Plan, the cash award opportunity granted to the Executive under the 2007
Incentive Plan for the performance period ending December 31, 2008 and the award
opportunity of shares of restricted common stock granted under the 2007
Incentive Plan for the 2008-2010 performance period shall become vested or
earned as follows:
(A) In the event of a termination of the Executive’s employment by the Company
for cause or without cause or by the Executive for Good Reason or without Good
Reason, all outstanding awards (both cash and restricted stock) that have not
vested or been earned on or before the Executive’s last day of employment shall
immediately terminate and be forfeited as of such last day of employment, and
the Executive shall have no rights or claims thereto,
(B) In the event of a termination of the Executive’s employment upon his death
or Disability, all outstanding awards (both cash and restricted stock) that have
not vested or been earned on or before the Executive’s last day of employment
shall become vested and earned (I) on a prorated basis based upon the ratio that
the number of days in the applicable performance period prior to his last day of
employment bears to the total number of days in such performance period, and
(II) only if the applicable performance measures, goals or targets and all other
terms and conditions to which the award relates is ultimately satisfied, and
(C) In the event a Change in Control, all outstanding awards that have not
vested or been earned shall become fully vested and earned immediately prior to
the effectiveness of such Change in Control.
(iii) All future awards (whether cash or stock-based) to the Executive under the
2007 Incentive Plan for performance periods other than those described in
subsection (g)(ii) above shall become vested or earned as set forth in the 2007
Incentive Plan.
(h) Certain Other Matters. Notwithstanding the foregoing provisions of this
Section 5, the following shall apply:
(i) The Executive understands and agrees that the severance payments and/or the
reimbursement for the premiums associated with the COBRA continuation coverage
under this Section 5 shall constitute adequate consideration for his covenants
and agreements set forth in Section 6 (Non-Disclosure, etc.), Section 7
(Non-Competition), Section 8 (Non-Solicitation) and Section 9 (Intellectual
Property) of this Agreement.
(ii) Upon any termination of the Executive’s employment, and as a condition to
the Executive receiving any severance payments or reimbursement for the premiums
associated with the COBRA continuation coverage, the Executive shall execute
(and not subsequently rescind or revoke) a release substantially similar to the
release attached to this Agreement as Exhibit A.
(iii) The Company’s obligation to make any severance payment or to make any
reimbursement for the premiums associated with the COBRA continuation coverage
to the Executive under this Section 5 shall terminate immediately without
reinstatement of any obligation of the Company to resume paying or reimbursing
the Executive hereunder if the Executive breaches any of the provisions of this
Agreement (including, but not limited to, any of the provisions of Sections 6,
7, 8 or 9) or refuses to execute (or rescinds or revokes) the release
substantially in the form attached to this Agreement as Exhibit A.
Notwithstanding any such termination of the Company’s obligation to pay or
reimburse, the covenants of the Executive set forth in Sections 6, 7, 8 and 9
hereof shall continue in full force and effect and be binding upon the
Executive.

 

9



--------------------------------------------------------------------------------



 



(iv) In the event of any termination of the Executive’s employment that requires
thirty (30) or ninety (90) days’ prior written notice from either party, the
Company shall during such thirty (30) or ninety (90) day notice period, as
applicable, continue to pay the Executive his Base Salary and provide the
applicable employee benefits but may, in its discretion, elect to direct the
Executive not to report to work without constituting a breach of this Agreement.
(v) If the Company becomes obligated to make monthly severance payments to the
Executive pursuant to this Section 5 (the “Monthly Severance Payments”) and the
Executive obtains an employee, consulting or other position with another Person
without breaching any of his covenants set forth in this Agreement (including,
but not limited to, his covenants set forth in Sections 6, 7, 8 or 9 hereof),
then the Monthly Severance Payments shall terminate or be reduced as set forth
in this paragraph. For purposes of this paragraph, the “New Monthly
Compensation” shall mean the monthly base salary, consulting fee or other
compensation associated with the Executive’s new position with another Person.
In the event that the Executive’s New Monthly Compensation is equal to or
greater than the Executive’s monthly Base Salary on his last day of employment
with the Company, then the Company’s obligation to pay additional Monthly
Severance Payments shall immediately terminate. In the event that the
Executive’s New Monthly Compensation is less than the Executive’s monthly Base
Salary on his last day of employment, then the Monthly Severance Payments shall
be reduced for the period that the Company is obligated to make any severance
payments such that the Monthly Severance Payments shall equal solely the amount
by which the Executive’s monthly Base Salary on his last day of employment
exceeds the New Monthly Compensation.
If the Company’s obligation to pay Monthly Severance Payments has been
terminated or reduced as provided in the foregoing paragraph, such obligation
shall not thereafter be reinstated or increased, in whole or in part, and shall
not affect the Executive’s covenants under Sections 6, 7, 8 or 9 of this
Agreement. The Executive shall promptly provide written notice to the Company of
his new position with another Person, which shall include an adequate
confirmation of his New Monthly Compensation. If the Executive’s employment with
the Company is terminated for any reason (whether by the Company or the
Executive), he shall use his best efforts to obtain a new position (but without
breaching his non-competition covenants set forth in Section 7 hereof) with
another Person. In addition, the Executive shall not do any act or thing
relating to any new position or his New Monthly Compensation to circumvent the
operation of the foregoing paragraph.
(i) COBRA Coverage. If the Executive is participating in the Company’s group
health plan at the time of his termination of employment and he elects to
continue such coverage for himself and/or his spouse or legal dependents
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), the Executive shall pay the premiums associated with such
continued coverage and the Company shall reimburse the Executive only for the
premiums actually paid by him associated with such continued coverage until the
earlier of (i) the expiration of the period of time that the Executive is
entitled and has elected to receive continued coverage under the Company’s group
health plan pursuant to COBRA, or (ii) the date on which the Executive becomes
eligible to receive health insurance benefits from a new employer or another
Person. The foregoing reimbursement of premiums shall be paid to the Executive
only if his employment with the Company is terminated by the Company without
Cause, by the Executive for Good Reason, by the Company in the event of a
Disability of the Executive, by the Company or the Executive in the event either
of them elects not to extend the Term of the Executive’s employment or by the
Executive following a Change in Control, and upon the condition that the
Executive makes an appropriate election under COBRA.

 

10



--------------------------------------------------------------------------------



 



(j) Delay of Payment under Certain Circumstances. Notwithstanding the foregoing
provisions of this Section 5, all amounts under this Agreement that (i) are
payable to the Executive due to the Executive’s Separation from Service, as
described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 6(b) and 6(e), shall be suspended for six (6) months following
such Separation from Service. The Executive shall receive a lump sum payment of
the amounts so suspended on the first day following the six-month suspension
period, subject to termination or reduction as set forth in Section 5(h).
Section 6. Non-Disclosure; Return of Confidential Information and Other
Property; Compliance with Laws.
(a) Confidential Information; Non-Disclosure. At all times while the Executive
is employed by the Company or any of the Company’s subsidiaries or affiliates
and at all times thereafter, the Executive shall not (i) directly or indirectly
disclose, provide or discuss any Confidential Information with or to any Person
other than those directors, officers, employees, representatives and agents of
the Company or any of the Company’s subsidiaries or affiliates who need to know
such Confidential Information for a proper corporate purpose, and/or
(ii) directly or indirectly use any Confidential Information (A) to compete
against the Company or any of the Company’s subsidiaries or affiliates, (B) to
the detriment of the Company or any of the Company’s subsidiaries or affiliates,
or (C) for the Executive’s own benefit or for the benefit of any Person other
than the Company or any of the Company’s subsidiaries or affiliates. The
Executive agrees that all Confidential Information is and at all times shall
remain the property of the Company or any of the Company’s subsidiaries or
affiliates, as applicable.
For purposes of this Agreement, the term “Confidential Information” means any
and all of the following, whether provided or disclosed to the Executive,
prepared by the Executive or to which the Executive has been provided access by
the Company or any of its representatives or agents, regardless of whether on,
before or after the date of this Agreement:
(i) any and all materials, records, data, documents, lists and information
(whether in writing, printed, verbal, electronic, computerized, on disk, CD, DVD
or otherwise) (A) relating or referring in any manner to the business,
operations, affairs, financial condition, results of operation, assets,
liabilities, sales, revenues, income, estimates, projections, budgets, policies,
strategies, techniques, methods, products, developments, suppliers, vendors,
relationships and/or customers of the Company or any of the Company’s
subsidiaries or affiliates that are confidential, proprietary or not otherwise
publicly available (other than through a breach of this Agreement by the
Employee or any other impermissible disclosure), or (B) that the Company or any
of the Company’s subsidiaries or affiliates has deemed confidential, proprietary
or nonpublic; and
(ii) without limiting the foregoing, any and all material nonpublic information
of the Company within the meaning and intent of the federal securities laws; and
(iii) without limiting the foregoing, any and all trade secrets of the Company
or any of the Company’s subsidiaries or affiliates; and
(iv) any and all copies, summaries, analyses, extracts, documents or information
(whether prepared by the Company, the Employee or otherwise) which relate or
refer to or reflect any of the items set forth in (i), (ii) or (iii) above.

 

11



--------------------------------------------------------------------------------



 



(b) Return of Confidential Information and Other Property. The Executive
covenants and agrees (i) to return promptly to the Company, at the Company’s
headquarters, all Confidential Information that is still in the Executive’s
possession or control on his last day of employment with the Company or the
location of which the Employee knows (including, but not limited to, any
Confidential Information contained on the Executive’s personal or home
computer), and (ii) to return promptly to the Company, at the Company’s
headquarters, all vehicles, equipment, computers, personal data assistants,
credit cards, keys, access cards, passwords and other property of the Company
that are still in the Executive’s possession or control on his last day of
employment or the location of which the Employee knows, and to cease using any
of the foregoing on and after his last day of employment.
(c) Compliance with Laws. The Executive agrees, and shall ensure, that his
performance of his duties and responsibilities under this Agreement shall be in
compliance with all laws, rules, regulations and other legal requirements,
including, but not limited to, the Foreign Corrupt Practices Act. The Executive
also agrees to comply with the Company’s code of business conduct and ethics as
currently in effect or as may hereafter be in effect from time to time. In
addition, the Executive acknowledges and understands that, in the course of his
performance of duties and responsibilities under this Agreement, he may be
provided or have access to Confidential Information. Accordingly, the Executive
shall not use such information as a basis to purchase, sell, hold or otherwise
deal in any securities of the Company or to otherwise violate any federal or
state securities laws.
Section 7. Non-Competition.
(a) The Executive hereby understands, acknowledges and agrees that, by virtue of
his position at the Company, he has or will have advantageous familiarity and
personal contacts with the suppliers, vendors, employees and customers (wherever
located) of the Company and its subsidiaries or affiliates and has and will have
advantageous familiarity with the Confidential Information and the business,
operations, affairs and strategies of the Company and its subsidiaries or
affiliates.
(b) For a period of one (1) year (or, in the event the Executive is entitled to
receive severance payments over a period of twenty-four (24) months, then for a
period of two (2) years) following his last day of employment with the Company,
the Executive shall not, in any location within the United States of America,
directly or indirectly, or individually or together with any other Person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, employee, manager, agent, representative, independent contractor,
consultant or otherwise:
(i) engage in, or assist another Person in engaging in, any business, operation
or activity which competes with any business, operation or activity that is
conducted or actively being developed or pursued by the Company or any of its
subsidiaries or affiliates (or which is in the same or a similar line of
business as the Company or any of its subsidiaries or affiliates) on his last
day of employment with the Company or during such one year (or, if the Executive
is receiving severance payments over a 24-month period, such two year)
non-competition period, or that was conducted or actively being developed or
pursued by the Company or any of its subsidiaries or affiliates at any time
during the one (1) year period preceding his last day of employment with the
Company; or
(ii) finance, operate or control any business, operation or activity which
competes with any business, operation or activity that is conducted or actively
being developed or pursued by the Company or any of its subsidiaries or
affiliates (or which is in the same or a similar line of business as the Company
or any of its subsidiaries or affiliates) on his last day of employment with the
Company or during such one year (or, if the Executive is receiving severance
payments over a 24-month period, such two year) non-competition period, or that
was conducted or actively being developed or pursued by the Company or any of
its subsidiaries or affiliates at any time during the one (1) year period
preceding his last day of employment with the Company; or

 

12



--------------------------------------------------------------------------------



 



(iii) offer or provide employment, hire or engage (whether on a full-time,
part-time or consulting basis or otherwise) any individual who is an employee of
the Company or any of its subsidiaries or affiliates on the last day of the
Executive’s employment with the Company or who was such an employee at any time
during the one (1) year period preceding the Executive’s last day of employment
with the Company.
(c) The Executive acknowledges the nationwide scope of the business of the
Company and its subsidiaries or affiliates. Nevertheless, in the event that any
provision of Section 7(b) is found by a court of competent jurisdiction to
exceed the geographic or other restrictions permitted by applicable law, then
the court shall have the power to reduce, limit or reform (but not to increase
or make greater) such provision to make it enforceable to the maximum extent
permitted by law, and such provision shall then be enforceable against the
Executive in its reduced, limited or reformed manner.
In addition, the Company and the Executive agree that the provisions of this
Section 7 shall be severable in accordance with Section 13(e) hereof.
(d) At all times while the Executive is employed by the Company, he shall not
engage in, or assist another Person in engaging in (or finance, operate or
control) any business, operation or activity which is conducted or proposed to
be conducted by the Company or any of its subsidiaries or affiliates (or which
is in the same or a similar line of business as or competes with the Company or
any of its subsidiaries or affiliates).
Section 8. Non-Solicitation.
(a) The Executive hereby understands, acknowledges and agrees that, by virtue of
his position at the Company, he has and will have advantageous familiarity and
personal contacts with the suppliers, vendors, employees and customers (wherever
located) of the Company and its subsidiaries or affiliates and has and will have
advantageous familiarity with the Confidential Information and the business,
operations, affairs and strategies of the Company and its subsidiaries or
affiliates.
(b) For a period of one (1) year (or, in the event the Executive is entitled to
receive severance payments over a period of twenty-four (24) months, then for a
period of two (2) years) following his last day of employment with the Company,
the Executive shall not, directly or indirectly, or individually or together
with any other Person, as owner, shareholder, investor, member, partner,
proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant or otherwise:
(i) solicit in any manner, seek to obtain, service or accept any business of any
Person who is a customer of the Company or any of its subsidiaries or affiliates
on the Executive’s last day of employment with the Company or during such one
year (or, if the Executive is receiving severance payments over a 24-month
period, such two year) non-solicitation period or who was an existing or
prospective customer of the Company or any of its subsidiaries or affiliates at
any time during the one (1) year period preceding the Executive’s last day of
employment; or
(ii) request, encourage or advise any Person who is a customer, supplier, vendor
or otherwise doing business with the Company or any of its subsidiaries or
affiliates on the Executive’s last day of employment with the Company or during
such one year (or, if the Executive is receiving severance payments over a
24-month period, such two year) non-solicitation period, or who was an existing
or prospective customer of the Company or any of its subsidiaries or affiliates
at any time during the one (1) year period preceding the Executive’s last day of
employment, to terminate, reduce, limit or change their business or relationship
with the Company or any of its subsidiaries or affiliates; or

 

13



--------------------------------------------------------------------------------



 



(iii) induce, request or attempt to influence any Person who is employed by the
Company or any of its subsidiaries or affiliates on the Executive’s last day of
employment with the Company to terminate the employee’s employment with the
Company or any of its subsidiaries or affiliates.
(c) The Executive acknowledges the nationwide scope of the business of the
Company and its subsidiaries or affiliates. Nevertheless, in the event that any
provision of Section 8(b) is found by a court of competent jurisdiction to
exceed the time, geographic or other restrictions permitted by applicable law,
then the court shall have the power to reduce, limit or reform (but not to
increase or make greater) such provision to make it enforceable to the maximum
extent permitted by law, and such provision shall then be enforceable against
the Executive in its reduced, limited or reformed manner.
In addition, the Company and the Executive agree that the provisions of this
Section 8 shall be severable in accordance with Section 13(e) hereof.
(d) At all times while the Executive is employed by the Company, he shall not
solicit in any manner, seek to obtain, service or accept any business for or on
behalf of a Person other than the Company or any of its subsidiaries or
affiliates.
Section 9. Intellectual Property. The Executive understands, acknowledges and
agrees that each and every invention, idea, concept, discovery, improvement,
device, design, apparatus, practice, process, method, technique or product
(whether or not patentable or copyrightable) made, created, developed,
perfected, devised, conceived, worked on or first reduced to practice by the
Executive, either solely or in collaboration with others, during the period of
the Executive’s employment with the Company (whether or not during regular
working hours) relating, directly or indirectly, to the business, operations,
affairs, products, practices, techniques or methods of the Company or any of its
subsidiaries or affiliates (the “Intellectual Property”) is and shall be the
exclusive property of the Company or its subsidiaries or affiliates, as
applicable. The Executive hereby forever, unconditionally and irrevocably
releases and relinquishes any and all right, title and interest that he may have
in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company or any of its
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide. At the Company’s request
and expense, the Executive shall (a) execute any and all assignments, documents
and other writings that the Company determines are necessary to evidence
ownership of the Intellectual Property in the Company, (b) execute any and all
applications and registrations of the Company for patents, trademarks and/or
copyrights relating to the Intellectual Property, and (c) assist the Company in
obtaining any and all patents, trademarks and copyrights that it desires
relating to the Intellectual Property.
Section 10. Periods of Noncompliance and Reasonableness of Periods. The
restrictions and covenants contained in Sections 7 and 8 of this Agreement shall
be deemed not to run during all periods of noncompliance, the intention of the
parties hereto being to have such restrictions and covenants apply during the
full periods specified in Sections 7 and 8 of this Agreement. The Company and
the Executive understand, acknowledge and agree that the restrictions and
covenants contained in Section 7 and Section 8 of this Agreement are reasonable
in view of the Executive’s position at the Company, the competitive and
confidential nature of the information of which the Executive has or will have
knowledge and the competitive nature of the business in which the Company and
its subsidiaries and affiliates are or may be engaged.

 

14



--------------------------------------------------------------------------------



 



Section 11. Survival of Certain Provisions. Upon any termination of the
Executive’s employment with the Company, both the Company and the Executive
hereby agree that Sections 1, 2, 3 and 4 of this Agreement shall terminate and
be of no force or effect (except for the definitions of capitalized terms
specified in such sections, which shall continue in effect as to those sections
of this Agreement that shall survive) and that Sections 5, 6, 7, 8, 9, 10, 11,
12 and 13 hereof shall continue to be in full force and effect and binding upon
the Company or the Executive, as the case may be, in accordance with the
respective provisions of such Sections. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in Sections 6, 7 8 or 9 of this Agreement.
Section 12. Certain Remedies. The Executive agrees that the Company will suffer
irreparable damage and injury and will not have an adequate remedy at law in the
event of any actual, threatened or attempted breach by the Executive of any
provision of Sections 6, 7, 8 or 9. Accordingly, in the event of a breach or a
threatened or attempted breach by the Executive of any provision of Sections 6,
7, 8 or 9, in addition to all other remedies to which the Company is entitled at
law, in equity or otherwise, the Company shall be entitled to a temporary
restraining order, a permanent or temporary injunction and/or a decree of
specific performance of any provision of Sections 6, 7, 8 or 9. In addition, in
the event of any breach by the Executive of any provision of Sections 6, 7, 8,
or 9, the Executive shall immediately repay to the Company all severance
payments paid to him under Section 5 hereof. The parties agree that a bond
posted by the Company in the amount of One Thousand Dollars ($1,000) shall be
adequate and appropriate in connection with such restraining order or injunction
and that actual damages need not be proved by the Company prior to it being
entitled to obtain such restraining order, injunction or specific performance.
The foregoing remedies shall not be deemed to be the exclusive rights or
remedies of the Company for any breach of or noncompliance with this Agreement
by the Executive but shall be in addition to all other rights and remedies
available to the Company at law, in equity or otherwise.
Section 13. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Executive and their respective heirs,
executors, representatives, successors and assigns; provided, however that
neither party may assign this Agreement without the prior written consent of the
other party hereto except that the Company may, without the consent of the
Executive, assign this Agreement to any subsidiary, affiliate or successor of
the Company in connection with any merger, consolidation, share exchange,
combination, sale of stock or assets, dissolution or similar transaction
involving the Company. In the event of any such permitted assignment of this
Agreement, all references to the “Company” shall thereafter mean and refer to
the assignee of the Company.
(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement. The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement shall not operate or be construed as a continuing waiver or a waiver
of any other or subsequent breach or noncompliance hereunder. The failure or
delay of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by all of the parties hereto.
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.

 

15



--------------------------------------------------------------------------------



 



(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein; provided,
however, if any provision of Section 7 or 8 of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced or
limited form.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(g) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.
(h) Entire Agreement. This Agreement, and the plans, programs, policies,
procedures, rules, agreements and other documents referenced herein, as well as
the Release attached hereto, constitute the entire understanding and agreement
between the parties hereto relating to the subject matter hereof and thereof and
supersede all other prior understandings, commitments, representations,
negotiations, contracts and agreements, whether oral or written, between the
parties hereto relating to the matters contemplated hereby and thereby, as well
as any term sheets relating to the possible terms of employment of the
Executive.
(i) Certain References. Whenever in this Agreement a singular word is used, it
also shall include the plural wherever required by the context and vice-versa.
All references to the masculine, feminine or neuter genders herein shall include
any other gender, as the context requires. Unless expressly provided otherwise,
all references in this Agreement to days shall mean calendar, not business,
days.
(j) Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Indiana, without
reference to any choice of law provisions, principles or rules thereof (whether
of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of Indiana. Any
claim, demand or action relating to this Agreement shall be brought only in a
court of competent jurisdiction in the State of Indiana. In connection with the
foregoing, the parties hereto irrevocably consent to the jurisdiction and venue
of such court and expressly waive any claims or defenses of lack of jurisdiction
of or proper venue by such court. THE COMPANY AND THE EXECUTIVE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.

 

16



--------------------------------------------------------------------------------



 



(k) Notices. All notices, requests and other communications hereunder shall be
in writing (which shall include facsimile communication) and shall be deemed to
have been duly given if (i) delivered by hand; (ii) sent by certified United
States Mail, return receipt requested, first class postage pre-paid; (iii) sent
by overnight delivery service; or (iv) sent by facsimile transmission or
electronic mail (except no e-mail notices or communications to the Company) if
such fax or e-mail is confirmed immediately thereafter by also mailing a copy of
such notice, request or other communication by regular (not certified or
registered) United States Mail, first class postage pre-paid, as follows:

         
 
  If to the Company: Chromcraft Revington, Inc.
    Attention: Chairman of the Nominating and
    Corporate Governance Committee  
 
    1330 Win Hentschel Boulevard, Suite 250  
 
    West Lafayette, Indiana 47906  
 
    Telephone: (765) 807-2640  
 
    Facsimile: (765) 807-2660  
 
       
 
  If to the Executive: Ronald H. Butler  
 
       
 
       
 
       
 
       
 
    Telephone: (_____)                                                          
 
    Facsimile: (_____)                                                          
 
 
    Electronic mail:
                                                               

or to such other address or facsimile number as either party hereto may have
furnished to the other in writing in accordance herewith. The Executive shall
promptly provide any changes to his address, telephone number, facsimile number
and e-mail address to the Company.
All such notices, requests and other communications shall be effective (i) if
delivered by hand, when delivered; (ii) if sent by mail in the manner provided
herein, two (2) business days after deposit with the United States Postal
Service; (iii) if sent by overnight delivery service, on the next business day
after deposit with such service; or (iv) if sent by facsimile transmission or
electronic mail, on the date indicated on the fax confirmation page or the
electronic mail of the sender, respectively, if such fax or electronic mail also
is confirmed by mail in the manner provided herein.
(l) Recitals. The recitals or “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.
(m) Definition of Person. For purposes of this Agreement, the term “Person”
shall mean any natural person, proprietorship, partnership, corporation, limited
liability company, organization, firm, business, joint venture, association,
trust or other entity, but shall not include the Company or any of its
subsidiaries or affiliates.
(n) Non-disparagement. Following any termination of the Executive’s employment
with the Company, the Executive shall not publicly disparage or make or publish
any negative statements or comments about the Company, any of the Company’s
subsidiaries or affiliates or any of their respective products, directors or
employees. Following any termination of the Executive’s employment with the
Company, and subject to applicable law, no executive officer of the Company or
member of the Company’s Board of Directors shall publicly disparage or make or
publish any negative statements or comments about the Executive.
(o) Cooperation. For a period of two (2) years following any termination of the
Executive’s employment with the Company and upon the request of the Company or
any of its subsidiaries or affiliates, the Executive shall reasonably cooperate,
assist and make himself available (for testimony or otherwise) at appropriate
times and places as reasonably determined by the Company or any of its
subsidiaries or affiliates in connection with any claim, demand, action, suit,
proceeding, examination, investigation or litigation by, against or affecting
the Company or any of its subsidiaries or affiliates. In connection with the
foregoing, the Company shall pay the Executive a fee of $1,500 for each day that
the Company or any subsidiary or affiliate of the Company requests the Executive
to cooperate, assist or make himself available; provided, however, that if the
Company is paying or has paid any severance to the Executive, then the Executive
shall not be entitled to receive such daily fee. In addition, the Company shall
also reimburse the Executive for his reasonable out-of-pocket travel expenses
that are approved in advance by the Chairman of the Company. The Company shall
not pay such daily fee or reimburse for such expenses in connection with any
claim, demand, action, suit or proceeding relating to this Agreement.

 

17



--------------------------------------------------------------------------------



 



(p) No Other Agreements. The Executive hereby represents and warrants to the
Company that he is not a party to or bound by any other employment agreement,
noncompetition agreement or covenant, nonsolicitation agreement or covenant or
any other agreement or covenant that would restrict, limit or prevent him from
performing his duties and responsibilities for the Company under this Agreement.
In the event the foregoing representation and warranty is inaccurate or breached
in any respect, the Company may, in its discretion, terminate the Executive’s
employment with the Company in accordance with Section 4(a)(viii) hereof. In
addition, the Executive shall indemnify and reimburse the Company for any and
all claims, demands, damages, liabilities, costs and expenses (including, but
not limited to, its reasonable attorneys fees) incurred by the Company arising
out of or relating to such inaccuracy or breach in the event that any liability
is imposed on the Company by virtue of the Executive being a party to or bound
by any other employment, noncompetition, nonsolicitation or other agreement or
covenant.
IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

                  /s/ Ronald H. Butler         Ronald H. Butler    
 
                CHROMCRAFT REVINGTON, INC.    
 
           
 
  By:   /s/ Frank T. Kane    
 
     
 
Frank T. Kane, Senior Vice President and    
 
      Chief Financial Officer    

 

18